          Case 2:18-cv-05644-JD Document 20 Filed 11/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INES S. ZOHNI,                                             CIVIL ACTION
                      Plaintiff,

              v.

THE SCHOOL DISTRICT OF                                     NO. 18-5644
PHILADELPHIA, and
SHAUNEILLE TAYLOR,
               Defendants.

                                          ORDER

       AND NOW, this 13th day of November, 2020, upon consideration of the Motion for

Summary Judgment filed by defendants, the School District of Philadelphia and Shauneille

Taylor (Document No. 15, filed February 7, 2020), plaintiff having failed to respond to

defendants’ Motion, for the reasons stated in the accompanying Memorandum dated November

13, 2020, IT IS ORDERED that defendants’ Motion for Summary Judgment is GRANTED.

JUDGMENT IS ENTERED in FAVOR of defendants, the School District of Philadelphia and

Shauneille Taylor, and AGAINST plaintiff, Ines S. Zohni.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
